Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez,
al cual se une la Juez Asociada Se-ñora Rodríguez Rodríguez.
¿Debe una jueza compartir socialmente con el fiscal asignado a su sala y con una abogada de defensa que pos-tula constantemente ante ella?
No está en controversia que la jueza Sylkia Carballo Nogueras compartió en un viaje a Orlando con el fiscal Jan Mangual Mangual y la Leda. Ana Luisa González Cabrera, que se quedaron en el mismo hotel pues la jueza les brindó la información y les proveyó el contacto de la agencia que organizó su viaje, y que los abogados y la jueza compartie-ron juntos en los parques de diversión y la licenciada Gon-zález Cabrera consignó que acudió al viaje, en gran me-*763dida, para celebrar el cumpleaños de la jueza Carballo Nogueras.
Tampoco está en controversia que la jueza Carballo No-gueras acudió a la casa de la licenciada González Cabrera para celebrar el cumpleaños de esta última. Si le pregun-táramos a un ciudadano desligado o a una ciudadana des-ligada de estos hechos si está bien que los jueces y las juezas compartan socialmente con abogados o abogadas que postulan a diario en sus salas contestarían, obvia-mente, en la negativa.
¿Y qué si dijéramos a ese ciudadano o esa ciudadana que el Canon 34 de Ética Judicial, infra, dispone que “[1] as juezas y los jueces no aceptarán invitaciones para compar-tir en actividades sociales cuando provienen de abogadas y abogados que con frecuencia comparecen ante la sala que presiden”? ¿Pensaría ese ciudadano o esa ciudadana que el texto del canon es ambiguo? ¿Pensaría que existe alguna razón para que este Tribunal no aplique el canon a la jueza Carballo Nogueras?
Una Mayoría, inexplicablemente, decidió que la jueza no violó los Cánones de Ética Judicial. Con ello lacera, una vez más, la confianza de la ciudadanía en esta institución, y envía un mensaje nefasto a la Judicatura y al país.
En el intento de defender lo indefendible, varios miem-bros de este Tribunal: (1) atacan el proceso, pues estiman que la investigación debió cesar en el momento cuando el jefe del Negociado Federal de Investigaciones (FBI) ex-presó públicamente que no había una investigación formal sobre esa jueza; (2) señalan incorrectamente que la Oficina de Administración de los Tribunales (OAT) ya había eva-luado la conducta; (3) dicen que no se probó la parcialidad de la jueza en su desempeño judicial, lo cual no es necesa-rio y, más aún, estimó que es casi imposible de probar salvo que la jueza lo admita o desarrollemos la habilidad de leer mentes; (4) mencionan estadísticas que son a todas luces irrelevantes y que no apoyan sus conclusiones; (5) exponen *764correctamente el estado de derecho pero rehúsan aplicarlo en este caso; (6) atacan —nuevamente, cual disco rayado— a la ex Directora Administrativa de los Tribunales por ha-cer su trabajo e investigar alegaciones serias que fueron confirmadas con la investigación, y (7) señalan que otros jueces también acudieron a la fiesta de cumpleaños de la licenciada González Cabrera, como si eso eximiera a la jueza Carballo Nogueras en este caso.
A poco se miren con detenimiento los hechos de este caso y se despeje el humo de la bola que lanzó una Mayo-ría, se llega a la conclusión inescapable que la jueza Car-ballo Nogueras, en un error de juicio severo, violó los Cá-nones de Etica Judicial.
I—I
La Hon. Sylkia Carballo Nogueras juramentó como Jueza Municipal en enero de 1999. Posteriormente, en enero de 2007 juramentó como Jueza Superior. Desde sep-tiembre de 2007 hasta marzo de 2015, ejerció su cargo en el Centro Judicial de Caguas y, particularmente, desde ju-lio de 2009 hasta agosto de 2014 atendió una sala de vistas preliminares en dicho centro judicial.
El 22 de agosto de 2014, se ordenó el relevo con paga de la jueza Carballo Nogueras de sus funciones judiciales como medida cautelar para salvaguardar la confianza de la ciudadanía en su sistema de justicia.(1) Esto, luego de que un periódico de circulación general publicara que la jueza Carballo Nogueras era objeto de una investigación por parte del FBI por corrupción judicial. En particular, se alegó que la jueza Carballo Nogueras era objeto de señala-mientos por una serie de pagos de viajes, cenas y fiestas, entre otros. Posteriormente, el FBI desmintió que estu-*765viera llevando a cabo una investigación formal sobre la conducta de la jueza Carballo Nogueras.
Según la facultad que le confieren las Reglas de Disciplina Judicial, 4 LPRA Ap. XV-B, el 25 de agosto de 2014 la Directora Administrativa de los Tribunales ordenó el inicio de una investigación sobre la alegada conducta de la jueza Carballo Nogueras.(2) Como parte de la investigación, la Oficina de Asuntos Legales (OAL) de la OAT visitó el Cen-tro Judicial de Caguas. Allí surgió información sobre un alegado viaje al estado de la Florida que realizó la jueza Carballo Nogueras al que también asistieron una conocida abogada y un fiscal de Caguas.(3) A raíz de la información provista, la OAL entrevistó y tomó declaraciones juradas a las personas con información pertinente sobre el asunto, a saber, el licenciado Mangual Mangual, quien en aquel en-tonces ocupaba el puesto de fiscal, y la licenciada González Cabrera. Estos relataron los hechos que reseñamos a con-tinuación y que dieron lugar a la presentación de la quere-lla que nos ocupa.
El licenciado Mangual Mangual fungía como represen-tante del Ministerio Público en la sala de vistas prelimina-res que atendía la jueza Carballo Nogueras.(4) Durante el mes de agosto del 2011, terminados los trabajos del día, este permaneció en la sala hablando con la jueza.(5) Como parte de la conversación, el licenciado Mangual Mangual mani-festó que iría de vacaciones durante el mes de agosto a la ciudad de Fort Lauderdale, ubicada en el estado de Florida. A esto, la jueza respondió que ella también disfrutaría de sus vacaciones en el mes de agosto y que iría con su esposo a la ciudad de Orlando, Florida. El letrado respondió que *766hacía años que no iba a Orlando y que en algún momento le gustaría ir. La jueza le indicó que este podía ir en carro y le informó el nombre del hotel donde ella se hospedaría y la compañía donde podía tramitar la reservación.(6) No obs-tante, el licenciado Mangual Mangual le expresó que le re-sultaba muy oneroso conducir en carro tal ruta, por lo que verificaría con su compañía de avión “para cambiar el viaje de Fort Lauderdale”, a los fines de salir “de Puerto Rico hacia Orlando”.(7)
Así las cosas, el licenciado Mangual Mangual efectuó el cambio de ruta y, además, reservó una habitación en el mismo hotel donde se estaría hospedando la jueza Carballo Nogueras. La licenciada González Cabrera se enteró del viaje en cuestión y decidió ir porque “[sus] sobrinas viven allá y las q[uería] visitar [...] y ya que [el licenciado Man-gual Mangual y la jueza Carballo Nogueras irían]”.(8)
Eventualmente, el viaje se llevó a cabo. Además de la jueza Carballo Nogueras y su esposo, asistieron el licen-ciado Mangual Mangual, la licenciada González Cabrera y un abogado que trabajaba en la oficina de esta última acompañado de una amiga.(9) La jueza Carballo Nogueras compartió tanto con el licenciado Mangual Mangual como con la licenciada González Cabrera en varios parques de diversión de Orlando. En su declaración jurada, la licen-ciada González Cabrera expresó que a ella no le gusta “Disney”, pero que fue porque la jueza Carballo Nogueras cum-plía años.(10)
*767Además del aludido viaje, la jueza Carballo Nogueras compartió tanto con el licenciado Mangual Mangual como con la licenciada González Cabrera en diversas actividades sociales mientras se desempeñaba como Jueza Superior. En particular, la jueza asistió junto a su esposo a una fiesta de cumpleaños que celebró la licenciada González Cabrera en su casa. También asistieron a esa fiesta otros jueces, fiscales y abogados, principalmente del área de Caguas.
No obstante lo anterior, antes y después de las reseña-das actividades sociales, la jueza Carballo Nogueras inter-vino en los casos en los que el licenciado Mangual Mangual y la licenciada González Cabrera postularon. Específica-mente, del expediente se desprende que desde el 2002 hasta mayo de 2014, la jueza atendió un total de 479 casos en los cuales la licenciada González Cabrera fungió como abogada de defensa.(11) No contamos con un informe sobre la cantidad específica de casos en los que el licenciado Mangual Mangual representó al Ministerio Público ante la jueza, ya que los nombres de los fiscales no se registran en los sistemas de manejo de casos. Sin embargo, no hay con-troversia en cuanto a que este “fungía como representante del Ministerio Público en la sala de vistas preliminares que atendía la jueza Carballo Nogueras”.(12)
En atención a lo anterior, la OAT emitió un Informe de Investigación en el cual recomendó a la Comisión de Disci-plina Judicial (Comisión) la presentación de una querella contra la jueza Carballo Nogueras por violación a los Cánones 8, 20(i), 23 y 34 de Ética Judicial, 4 LPRA Ap. IV-B. Posteriormente, según exige nuestro esquema de disci-plina judicial, una comisionada rindió un informe en el que determinó causa probable para iniciar un procedimiento disciplinario contra la jueza.
*768La OAT presentó así una querella contra la jueza Carballo Nogueras. Formuló dos cargos por violación a los Cánones 8, 20(i), 23 y 34 de Ética Judicial, supra, por lo si-guiente: (1) compartir en actividades sociales con abogados que postulaban frecuentemente en su sala y, particular-mente, al promover e invitar al licenciado Mangual Man-gual y a la licenciada González Cabrera a que compartie-ran con ella durante las vacaciones en Orlando, Florida, y (2) al intervenir, en lugar de inhibirse, en aquellos casos en los que postulaban el licenciado Mangual Mangual y la li-cenciada González Cabrera, quienes eran sus amigos. Con-forme con los cargos imputados, tales conductas minaron la confianza pública en el sistema de justicia, pudieron ge-nerar dudas sobre su imparcialidad para adjudicar los ca-sos y constituyeron apariencia de prejuicio y parcialidad.
La jueza Carballo Nogueras contestó la querellad(13) Ar-gumentó que, a pesar de haber participado en actividades sociales en las que estuvieron presente el licenciado Man-gual Mangual y la licenciada González Cabrera, entendió que podía llevar a cabo su función adjudicativa de forma imparcial. Resaltó que el hecho de que haya atendido 479 casos en los que compareció la licenciada González Cabrera no constituye prueba suficiente de parcialidad hacia esta última, pues quien asigna los casos a las diferentes salas es la Secretaría del Tribunal. Añadió que en este caso no hubo un incidente específico que permita concluir que violó los Cánones de Ética Judicial. Detalló, además, que sus evaluaciones judiciales demuestran que su integridad e imparcialidad para adjudicar nunca han sido objeto de algún señalamiento.(14)
*769Iranscurridos los trámites procesales de rigor, las par-tes estipularon hechos y evidencia documental y testifical, por lo que aceptaron someter el caso ante la consideración de la Comisión por las constancias del expediente.
La Comisión rindió un informe final y concluyó que la jueza Carballo Nogueras no incurrió en las violaciones éti-cas imputadas. Ello, ya que entendió que
[alparte de coincidir en un solo viaje a Orlando con una abo-gada y un fiscal que postulaban en su sala y al cumpleaños de la misma abogada ... no hay prueba [de] que la jueza Carballo Nogueras exhibiera en público un comportamiento que tras-cendiera los límites de lo prudentemente permisible.(15)
Según la Comisión, en el expediente no hay documentos que permitan establecer que los referidos encuentros socia-les propiciaron que la jueza actuara contrario a la ley. Asi-mismo, la Comisión resaltó que no se presentó prueba al-guna de que su capacidad para adjudicar controversias de forma imparcial se viera comprometida antes o después de las actividades reseñadas. Finalmente, y en referencia al Canon 34 de Etica Judicial, supra, determinó que no se demostró la existencia de un patrón de conducta incompatible con el ejercicio de su cargo. Ante ello, recomendó la desestimación y el archivo de la querella.
I—1 H-f
El esquema de disciplina judicial se deriva de la Cons-titución de Puerto Rico que, en lo pertinente, dispone que los jueces y las juezas podrán ser destituidos y destituidas por este Tribunal “por las causas y mediante el procedi-miento que se disponga por ley”. Art. V, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 433. Con tal de llevar a cabo tal función, aprobamos el Código de Etica Judicial, que recoge aquellas normas mínimas de conducta “que de-*770ben cumplir celosamente quienes tienen la encomienda de impartir justicia”. Preámbulo del Código de Ética Judicial, 4 LPRA Ap. IV-B. Véase además, A.S. Andruet et al., Ética judicial: visión latinoamericana, México, Suprema Corte de Justicia de la Nación: Comisión Iberoamericana y Ética Judicial, 2012, págs. 202-262.
Ciertamente, estas normas imponen limitaciones en la vida de quienes aceptan la encomienda de fungir como jue-ces y juezas en nuestro País. Ello, pues al asumir el cargo, las y los miembros de la Judicatura “aceptan también cier-tas restricciones a su conducta, tanto en el ejercicio de sus funciones propiamente judiciales, como en sus demás acti-vidades, ya sean personales o profesionales”. Preámbulo del Código de Ética Judicial, supra. Se trata de sacrificios que, a fin de cuentas, enaltecen la integridad de su minis-terio y estimulan la confianza del público en su Rama Judicial. Id.
En el caso de autos, se imputa a la jueza Carballo No-gueras haber violado los Cánones 8, 20(i), 23 y 34 de Ética Judicial, supra. Pasemos, pues, a evaluar las coordenadas jurídicas pertinentes a tales disposiciones particulares.
El Canon 8 de Ética Judicial, supra, requiere que los jueces y las juezas ejerzan sus funciones judiciales de forma independiente, partiendo de una comprensión cuida-dosa y consciente de la ley y libre de cualquier influencia ajena. Además, y de particular pertinencia para este caso, este canon dispone que la conducta de las y los miembros de la Judicatura ha de excluir la posible apariencia de que “son susceptibles de actuar por influencias de personas, grupos, partidos políticos o instituciones religiosas, por el clamor público, por consideraciones de popularidad o noto-riedad, o por motivaciones impropias”. Id.
Así, aparte de exigir que los jueces y las juezas tomen sus determinaciones judiciales sin influencias externas, el principio recogido en el Canon 8, supra, “también les exige que no realicen actividades o incurran en conducta que *771pueda crear la apariencia de que su imparcialidad está comprometida. De ahí surgen variadas limitaciones que los cánones imponen a los |j]ueces tanto en su vida profesional como en su vida privada”. (Énfasis suplido). Andruet et al., op. cit., pág. 233. Como corolario de lo anterior, el juez o la jueza tiene que prever y analizar las posibles consecuen-cias de sus actos en términos de las impresiones que po-drían recibir terceras personas. In re Ortiz Rivera, 163 DPR 530 (2004), citando a R.J. Torres Torres, Cánones de Ética Judicial de Puerto Rico, Año 9 (Núms. 1-4) Forum 7, 16 (1993). Además, debe evitar situaciones que puedan afectar negativamente su imagen y poner en duda su recto criterio judicial. íd., citando a L.M. Negrón, Ética y disciplina judicial en Puerto Rico, San Juan, 1987, pág. 131.
En aras de preservar la imparcialidad de los procesos adjudicativos, el Canon 20 de Ética Judicial, 4 LPRA Ap. IV-B, enumera ciertas instancias en las que un juez o una jueza debe inhibirse de la consideración de un caso. En lo pertinente, el inciso (i) de dicho Canon dispone que es ne-cesaria la inhibición de un juez o de una jueza por cual-quier causa “que pueda razonablemente arrojar dudas so-bre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. íd.
Sobre este particular, es importante destacar que “para que proceda la inhibición no es imprescindible probar la existencia de prejuicio o parcialidad de hecho; basta con la apariencia de parcialidad o prejuicio”. (Énfasis suplido). Ex parte Andino Torres, 151 DPR 794 (2000). En este tipo de casos se requiere evaluar si la inhibición procede desde el punto de vista de un observador o una observadora razona-ble, bien informado o informada con todos los datos relevan-tes que estén a la luz pública y los que no lo están. íd.
Se incurre en violación del citado Canon 20, cuando la conducta imputada arroja dudas sobre la imparcialidad del juez o de la jueza y mina la confianza pública en el sistema de justicia. In re Castro Colón, 155 DPR 110 (2001). Con*772forme con lo anterior, los miembros de la Judicatura no de-ben aceptar encomiendas o labores que pongan en riesgo “la imagen de imparcialidad y sobriedad que enaltece a la [Jludicatura ni que arrojen dudas acerca de su capacidad para actuar con ecuanimidad”. In re Campoamor Redín, 150 DPR 138, 152 (2000).
En ocasiones anteriores, hemos evaluado la conducta de jueces y juezas que, en razón de su relación con alguna de las partes, han empañado la imagen de imparcialidad de su cargo al intervenir en ciertos casos. Por ejemplo, en In re Campoamor Redín, supra, evaluamos la conducta de un juez que anunció como testigo a un licenciado en un caso personal y luego intervino como juez en unos casos en los que dicho abogado representaba a los acusados. Allí deter-minamos que el juez querellado, aunque de facto no actuó de forma parcializada, violó los Cánones de Etica Judicial porque se colocó en una posición en que su imparcialidad pudo ser razonablemente cuestionada. Id. Expresamos que el querellado “debió velar por que la balanza en que se pesan los derechos de los ciudadanos estfuviese] libre de sospechas”. Íd., pág. 153.(16) Asimismo, en In re Lugo Rodríguez, 149 DPR 551 (1999), hallamos que un juez violó los preceptos éticos aplicables y lo censuramos por, entre otros asuntos, rebajar la fianza de un acusado que era su vecino y conocido de años. Entendimos que el querellado, “actuando como juez, desplegó cuando menos un juicio poco prudente al intervenir” en dicho asunto. Id.(17)
*773Por otra parte, el Canon 23 de Ética Judicial, supra, referente a las actividades extrajudiciales, exige que el comportamiento público de los jueces y las juezas no ponga en duda su capacidad para ejercer su función adjudicativa de manera imparcial. Véanse: In re Acevedo Hernández, 194 DPR 344 (2015); In re Quiñones Artau, 193 DPR 356 (2015). También les exige que sus actuaciones no deshonren el cargo judicial que ocupan ni interfieran con el des-empeño de sus funciones. Id.
Este canon va dirigido a establecer una norma de con-ducta general que responde a la alta estima y confianza pública investida en los jueces y las juezas. In re Claverol Siaca, 175 DPR 177, 190 (2009). Su principal fin es pautar una regla precisa para regir el comportamiento público de los miembros de la Judicatura en el contexto de sus activi-dades fuera del estrado. In re Aprobación Cánones Ética 2005, 164 DPR 403, 445 (2005).
Finalmente, el Canon 34 de Ética Judicial, supra, dispone lo siguiente:
[l\as juezas y los jueces no aceptarán invitaciones para com-partir en actividades sociales cuando provienen de abogadas y abogados que con frecuencia comparecen ante la sala que presiden. Tampoco aceptarán invitaciones de personas o de abogadas y abogados cuyos intereses hayan estado, estén o sea probable que vayan a estar ante la consideración de las juezas o de los jueces. (Énfasis suplido.) íd.
La prohibición codificada en este canon pretende prote-ger la imparcialidad en nuestro sistema judicial. Ello, al proscribir actuaciones de miembros de la Judicatura que puedan dar la impresión de que las relaciones sociales de estos —sean de amistad, familia o negocio— ejercen in-fluencias indebidas en sus determinaciones judiciales. In re Aprobación Cánones Ética 2005, supra, pág. 466. Véanse, además: In re Ruiz Rivera, 168 DPR 246 (2006); In re Ortiz Rivera, supra. Esto debe ser así porque
*774[...] el juez, como tal, es el árbitro designado por la sociedad, a través del Estado, para juzgar la conducta humana. Y para poder merecer el respeto de la sociedad y el acatamiento de sus decisiones, ha de ser, y ser visto, como un ser humano sin tacha. Ello exige, no solamente ser bueno, sino también parecerlo. In re Suárez Marchán, supra, citando a C.J. Irizarry Yunqué, La ética judicial, Forum, 1993, pág. 4.
Ala luz de los preceptos éticos reseñados, procedo a eva-luar la conducta imputada a la jueza Carballo Nogueras.
I—I h-H h—I
El voto particular de conformidad se extiende y expande en una discusión sobre las estadísticas que presentó la jueza Carballo Nogueras sobre los casos en los que la licen-ciada González Cabrera postuló ante su sala.(18) Las usa para hallar algún resquicio que la exonere de violar la ética judicial. Esa cifra estadística es impertinente. Si fué-ramos a utilizarla, como mínimo, habría que compararla con las de otros jueces y juezas que atienden una sala de vistas preliminares para luego, hacer un análisis del por ciento de vistas en las que, de ordinario, un juez o una jueza determina causa. Asimismo, habría que comparar las cifras con las correspondientes a distintos letrados y letra-das en vista preliminar y ver si los por cientos de la licen-ciada González Cabrera son típicos en ese tipo de práctica.
La mención aislada de cifras y por cientos, inconexa de referentes adecuados o lógicos, para lograr una exonera-ción desesperada, no comprueba, según se pretende esta-blecer, que la jueza actuó de manera imparcial en los casos de los dos letrados con los que compartía socialmente. No basta con resaltar que la jueza halló causa probable para acusar en una cantidad particular de casos. Establecer im-*775parcialidad requiere mucho más que unas estadísticas huérfanas de contexto. Probar parcialidad requeriría que: (a) la jueza lo admita; (b) podamos leer su mente, o (c) se determine que, con hechos similares, pero con otros aboga-dos o abogadas ante sí, hubiese fallado de forma distinta.
Asimismo, el voto particular de conformidad divaga en una discusión que parece obligar a los jueces y las juezas a que vivan en el aislamiento. In re Ortiz Rivera, supra. Como todos los seres humanos, las y los miembros de la Judicatura tienen relaciones sociales, familias y amistades. Ahora bien, el cargo que aceptan ocupar con-lleva grandes responsabilidades y sacrificios. Después de todo, sus actuaciones impactan directamente la confianza del público en sus instituciones judiciales, elemento esen-cial de la legitimidad de cualquier sistema de justicia. Es por eso que sus interacciones sociales no pueden interferir con la imagen de imparcialidad que debe caracterizar su cargo. Ante situaciones como la de autos, la inhibición constituye un mecanismo valioso para la protección de la legitimidad y la confianza pública de la Rama Judicial. Los cánones no exigen a los jueces y las juezas que no sociali-cen; meramente que no lo hagan con abogados o abogadas que postulan frecuentemente en sus salas.
El voto particular de conformidad confunde además la valoración ética-judicial de la conducta de la jueza Carba-llo Nogueras con el trámite de la O AT en cuanto la querella. No existe controversia en cuanto a que se publicó una noticia en la cual se expresó que la jueza Carballo Nogueras era objeto de señalamientos por alegados pagos de viajes, cenas y fiestas, entre otros. La expresión del FBI sobre la falta de investigación formal de la jueza por pre-sunta corrupción judicial, no obligó ni podía obligar a la OAT en cuanto al devenir y desenlace de su investigación. Son dos procesos separados con dos estándares de prueba *776distintos —uno ético— judicial y otro penal.(19) La grave-dad de los señalamientos permitía que la entonces Jueza Presidenta tomara las medidas cautelares que consideró necesarias. La suspensión con paga (20) y el procedimiento investigativo era permisible y adecuado.(21)
Toda esta discusión pierde de perspectiva aquello que dispone total y cabalmente de este caso: la jueza Carballo Nogueras compartió socialmente una y otra vez con el li-cenciado Mangual Mangual y la licenciada González Cabrera. Ambos postularon una y otra vez ante ella en la sala que presidía. La jueza Carballo Nogueras adjudicó una y otra vez controversias que implicaban a las partes a quienes el licenciado Mangual Mangual y la licenciada González Cabrera representaban. ¿Cuál es la ambigüedad o la confusión de la Mayoría? El expediente establece que, a raíz de una conversación que hubo en las propias insta-laciones del Tribunal, el licenciado Mangual Mangual cam-bió el itinerario de un viaje que tenía planificado hacia una ciudad distinta a los fines de coincidir con la jueza en la misma ciudad y en el hotel en que esta se estaría hospedando. Igualmente, la licenciada González Cabrera, al enterarse de que la jueza y el licenciado Mangual Man-gual irían, planificó acudir y acudió a la ciudad de Orlando, *777Florida. Allí la jueza Carballo Nogueras, junto a su esposo, compartió con los letrados en varios parques de diversión. Además, la jueza acudió a una fiesta de cumpleaños que llevó a cabo la licenciada González Cabrera en su casa. A pesar de ello, la jueza Carballo Nogueras intervino, antes y después de tales actividades, en aquellos casos en que los licenciados Mangual Mangual y González Cabrera comparecieron. Reitero: ¿cuál es la ambigüedad que impide alcancemos la conclusión obligatoria de que la jueza violó la ética judicial?
La jueza Carballo Nogueras no coincidió de forma incidental con los letrados en el referido viaje. Ello es contrario a las determinaciones de hecho de la Comisión y al expe-diente del caso.(22) Según reseñé, la Comisión expuso que el licenciado Mangual Mangual cambió la ruta de su viaje a los fines de ir a la ciudad de Orlando luego de que la jueza le indicó que podía ir en carro hacia allá. Las partes esti-pularon, además, que la jueza Carballo Nogueras compar-tió con el licenciado Mangual Mangual el nombre del hotel en el cual ella se hospedaría y la compañía con la cual podía tramitar la reservación.(23) De igual forma, la Comi-sión reseñó como determinación de hecho que la licenciada González Cabrera acudió a Orlando tras enterarse de que la Jueza y el licenciado irían y, una vez allí, el grupo com-partió en varios parques de diversión. No hay espacio para interpretaciones alternas.
La jueza Carballo Nogueras compartió en diversas acti-vidades sociales con dos abogados que postulaban frecuen-temente en la sala que presidía. Aun cuando la Comisión estimó que la relación entre la jueza y los letrados no afectó su capacidad para adjudicar con independencia, su conducta pudo generar la apariencia proscrita por el Ca*778non 8 de Ética Judicial, supra. Conforme con este canon, los jueces y las juezas no solo deben ser imparciales a la hora de adjudicar, sino que también deben aparentar serlo. Es por ello que la conducta de la jueza Carballo Nogueras está en tensión abierta con las exigencias expresas del Canon 8, supra.
De igual forma, la jueza Carballo Nogueras infringió el Canon 23 de Ética Judicial, supra, que requiere que los miembros de la Judicatura se conduzcan en su vida pri-vada de forma que no creen dudas sobre su capacidad para adjudicar imparcialmente. Su confraternización social en un viaje, en una fiesta de cumpleaños, y en otras activida-des con abogados que postulaban ordinariamente en su sala, contravino la obligación que exige el canon y puso en riesgo la imagen de independencia en su función judicial. En neto: ningún ciudadano o ciudadana vería con buenos ojos que una jueza o un juez esté de fiesta con un abogado o una abogada que promueve sus intereses y los de su clientela ante su sala.
Este escenario arrojó dudas sobre su imparcialidad. La jueza Carballo Nogueras debió inhibirse en aquellos casos en los que el licenciado Mangual Mangual y la licenciada González Cardona postulaban, según exige el Canon 20(i) de Ética Judicial, supra, aunque entendiera que podía ad-judicarlos sin prejuicio ni parcialidad.
Así, ante el Canon 20(i) de Ética Judicial, supra, la pre-gunta que debemos formularnos no gira en torno a si la jueza adjudicó o pudo adjudicar de forma imparcial los ca-sos en cuestión. Más bien, exige determinar si un observa-dor razonable consideraría que las interacciones sociales en controversia pudieran afectar de algún modo su imparcialidad. Por supuesto que hay que responder en la afirmativa. La jueza Carballo Nogueras fue imprudente al intervenir en aquellos casos en los que postulaban aboga-dos y abogadas con quienes compartió socialmente una y otra vez. Véase In re Campoamor Redín, supra.
*779La conducta de la jueza Carballo Nogueras violó también el Canon 34 de Etica Judicial, supra, que expresa-mente prohíbe a los jueces y las juezas aceptar invitaciones para compartir en actividades sociales con abogados y abo-gadas que frecuentemente postulan ante sí. Fue eso preci-samente lo que hizo la jueza al asistir a la fiesta de cum-pleaños de la licenciada González Cabrera quien, según se desprende del expediente del caso, postuló en más de 400 casos en su sala. En su momento, de este Tribunal enten-derlo necesario, se podría suprimir o modificar este canon. Sin embargo, al presente no hay razón para ignorar la le-tra clara del mismo meramente porque no queramos apli-carlo a unos hechos particulares.
Por otro lado, es inadecuado, además de problemático, que varios miembros de este Foro llamen la atención a que, de todos los jueces y las juezas que asistieron a la fiesta, solo se cuestionaran los actos de la jueza Carballo Nogueras. Este detalle es inconsecuente y no cambia el hecho de que la jueza contravino varias normas de ética judicial. La conducta inapropiada potencial de otros jueces u otras juezas que también participaron del evento no exo-nera a la jueza Carballo Nogueras. En todo caso procedía ampliar la investigación en cuanto a los otros jueces y otras juezas que asistieron, alegadamente, a la actividad. En particular, habría que examinar si la licenciada Gonzá-lez Cabrera también postulaba frecuentemente ante estos y es tas. (24)
En fin, es más que evidente que la jueza Carballo No-gueras transgredió los postulados éticos de los Cánones 8, 20(i), 23 y 34 de Etica Judicial, supra. Sus actuaciones de-mostraron, como mínimo, una falta de prudencia al no abs-*780tenerse de adjudicar aquellos casos en los que postulaban abogados y abogadas con quienes compartía en actividades sociales de índole diversa. Requerir evidencia de parciali-dad para hallar violaciones éticas en casos como el de autos, según hizo la Comisión, frustraría el fin de los precep-tos éticos discutidos, a saber: salvaguardar la imagen de imparcialidad y la confianza pública en la Judicatura.
Resta, pues, determinar qué sanción disciplinaria proce-día en este caso. Para ello, resulta fundamental tener pre-sente las implicaciones y consecuencias de las violaciones éticas en las que incurrió la jueza Carballo Nogueras. La conducta ante nuestra consideración es sumamente seria. Mancilla el prestigio de la Rama Judicial y perjudica la ima-gen de la Judicatura. Según hemos enfatizado, la jueza Car-ballo Nogueras obvió los principios y las disposiciones expre-sas de nuestros Cánones de Ética Judicial al compartir en actividades sociales con abogados y abogadas que postula-ban frecuentemente ante su sala. Intervino, además, en más de 400 casos en los que su imparcialidad pudo ser razona-blemente cuestionada. Esta conducta es inaceptable.
En consideración a lo anterior, hubiese ordenado la sus-pensión de empleo y sueldo de la jueza Carballo Nogueras.
IV
Al ordenar el archivo de la querella en contra de la jueza Carballo Nogueras, una Mayoría olvida que
[l]a fe de la ciudadanía en el sistema de justicia que impera en nuestro País resulta ser imprescindible para su bienestar general. Esa fe se preserva únicamente en la medida en que los ciudadanos confíen en la integridad, honestidad e impar-cialidad de quienes tienen la noble encomienda de impartir justicia. La imparcialidad y objetividad con que actúen los funcionarios públicos encargados de esta delicada función, en los casos ante su consideración, son ingredientes indispensables de esa fe. Estas características no solamente tienen que ser reales, sino aparentes. Ciertamente, no basta con que el juez sea imparcial y objetivo; es preciso que lo parezca. (Énfasis en el original). Lind v. Cruz, 160 DPR 485, 488 (2003).
*781La Mayoría incumplió con su deber de "velar po[r q]ue la balanza en que se pesan los derechos de los ciudadanos est[é] libre de sospechas”.(25) Por esto, disiento.

 Véase Orden Administrativa RFJ2014-287 de 22 de agosto de 2014. El 17 de marzo de 2015 se reinstaló a la jueza Sylkia Carballo Nogueras en sus funciones judiciales. Apéndice, Anejo 1, pág. 1.


 Véase Orden de la Directora Administrativa de Tribunales del 25 de agosto de 2014. Apéndice, Anejo 2, pág. 2.


 Véase Informe de investigación de la Oficina de Asuntos Legales, pág. 1.


 Esto, desde el año 2011 hasta marzo de 2012.


 Era común que en la sala de la jueza Carballo Nogueras se dieran conversa-ciones entre esta y el Ledo. Jan Mangual Mangual sobre asuntos no judiciales luego de las vistas y antes de retirarse cada cual para sus respectivas oficinas.


 Véase Informe enmendado de conferencia con antelación a vista, estipulación de hecho núm. 16, pág. 14.


 Véase Declaración jurada del Ledo. Jan Mangual Mangual, pág. 2, Apéndice, Anejo 3, pág. 4.


 Íd., pág. 5.


 Del expediente se desprende que el licenciado Mangual Mangual estuvo en-tre tres y cuatro días en Orlando, mientras que la Leda. Ana Luisa González Cabrera estuvo aproximadamente dos días en tal ciudad.


 Véase Declaración jurada de la licenciada González Cabrera, págs. 4-5, Apéndice, Anejo 4, págs. 13-14. La jueza negó este hecho e indicó que ella cumplía años en febrero, no en agosto cuando se dio el viaje.


 De los 479 casos en los que la licenciada González Cabrera fungió como abogada de defensa, la jueza Carballo Nogueras determinó causa probable para acu-sar en 228 casos y no causa probable para acusar en 155 casos. En 96 casos recayó sentencia mediante la cual se dispuso de los casos por desestimación, archivo y otras.


 Véase Informe de la Comisión de Disciplina Judicial, pág. 4.


 Cabe resaltar que la jueza alegó que los hechos que motivaron el relevo de sus funciones judiciales resultaron ser falsos y no tienen nada que ver con la querella presentada en su contra.


 Sobre este particular, la jueza Carballo Nogueras mencionó que a través de los años ha recibido las siguientes evaluaciones: en el 2005, “muy bien calificada” en los renglones de integridad y reputación; en el año 2010, “muy bien calificada” en el renglón de integridad y “bien calificada” en el renglón de reputación o imagen pú-blica, y en el año 2013, “muy bien calificada” en cuanto a integridad y reputación o imagen pública.


 Informe de la Comisión de Disciplina Judicial, pág. 10.


 Por tal conducta, censuramos enérgicamente al querellado y le apercibimos que no toleraríamos futuras actuaciones que frustren la fe y minen la confianza del Pueblo en el sistema de justicia.


 Véanse, además: In re González Acevedo, 165 DPR 81 (2005) (donde suspen-dimos por el término que restaba de su nombramiento a una jueza que atendió varios recursos de revisión de boletos de tránsito presentados por otra jueza que, además, era su compañera de oficina); In re Suárez Marchán, 159 DPR 724 (2003) (donde censuramos enérgicamente y apercibimos a un juez que intervino en varios trámites judiciales en los que una de las partes era su amiga y quien eventualmente se con-virtió en su pareja); In re Castro Colón, 155 DPR 110, 122 (2001) (donde censuramos severamente a una jueza que emitió dos órdenes ex parte a solicitud y a favor de un alcalde municipal sin tener autoridad para hacerlo, lo que, según determinamos, *773podría generar la apariencia de que tales actuaciones iban “dirigidas a reconocerle un privilegio especial al Alcalde o [estaban] motivadas por el favoritismo político”).


 En particular, entre 2002 y 2014 la jueza atendió un total de 479 casos en los cuales la licenciada González Cabrera fungió como abogada de defensa. De estos, de-terminó causa probable para acusar en 228 casos y no causa probable para acusar en 155 casos.


 Tal y como ha establecido reiteradamente este Alto Foro, el procedimiento criminal y el procedimiento disciplinario administrativo son independientes uno del otro. Trib. Exam. Méd. v. Cañas Rivera, 154 DPR 29 (2001); Reyes Salcedo v. Policía de P.R., 143 DPR 85, 96-97 (1997); Mundo v. Tribunal Superior, 101 DPR 302, 304-305 (1973). Ello, no solo porque estos procedimientos aparejan diferentes grados de prueba, sino, además, porque son procedimientos de naturaleza distinta, que persi-guen objetivos concretos diferentes. Trib. Exam. Méd. v. Cañas Rivera, supra. El procedimiento disciplinario ante la Comisión no va dirigido a procesar al querellado por la comisión de delitos, sino a pasar juicio sobre conductas que constituyen viola-ciones a los Cánones de Etica Judicial.


 Art. 6.007 de la Ley de la Judicatura, 4 LPRA sec. 25o.


 Por lo tanto, no procede considerar como una limitación al inicio de la in-vestigación en este caso, el hecho de que alegadamente la jueza Carballo Nogueras se reunió con la entonces Directora de la OAT y esta determinó que no existía prueba que diera lugar a una acción disciplinaria. No tenemos constancia de lo que se cono-cía en ese momento ni lo que se dialogó en dicha reunión. Además, de más está señalar que sí existe prueba de una violación ética y de que la jueza tuvo la oportu-nidad de expresarse sobre los cargos en su contra y presentar prueba a su favor.


 Nótese que los hechos reseñados por la Comisión en su Informe fueron estipulados por las partes.


 Véase Informe enmendado de conferencia con antelación a vista, estipula-ción de hecho núm. 16, pág. 14.


 Igual de inconsecuente resultan las evaluaciones judiciales a las que se hizo referencia en el voto particular de conformidad. No dudo que esta sea una buena jueza. Sin embargo, lo que está en controversia no es el desempeño de la jueza, sino su falta de circunspección al compartir socialmente con abogados y abogadas que postulaban frecuentemente en su sala y si esos hechos conllevaron una violación ética. Es evidente que sí.


 In re Campoamor Redín, supra, pág. 153, citando a Valentín v. Torres, 80 DPR 463, 482 (1958)